DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 17-24 are rejoined as these claims depend from allowance claim 1.

Response to Amendment
Applicant’s amendment of 07/28/2022 places the Application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Richard A. Sutkus on 08/12/2022.

The application has been amended as follows: 
Cancelled claim 4.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Costa et al. (WO 2016/041922 A1) is the closest prior art. 
Costa discloses a photovoltaic (PV) module (figure 1 and page 18, lines 11-25) comprising, in the given order, a protective front layer element (glass front layer), a front encapsulation layer element (front encapsulant), a photovoltaic element (photovoltaic cells + connectors), a rear encapsulation layer element (rear encapsulant) and a protective back layer element (back sheet), wherein at least the rear encapsulation layer element (rear encapsulant) is a layer element (LE), wherein the layer element (LE) is a layer element of one layer (see figure 1), wherein the one layer comprises a polymer composition (page 17, line 20 to page 18, line 3).  
Costa further discloses that the polymer composition consists of a polymer of ethylene which is (a2) a copolymer of ethylene with one or more polar comonomer selected from (C1-C6)-aklkyl acrylate (methyl acrylate comonomer), which copolymer (a2) bears silane group(s) containing units (page 10, lines 16-34, and claim 15) and a pigment (“optional and preferable additive” that functions as pigmenting reads on instant claimed “pigment”) (page 8, lines 16-17), wherein the amount of the pigment (optional additive) 0.1 to 10 wt % based on the amount of the polymer composition (100% wt) (page 8, lines 27-29). Therefore, claimed range (less than 2.00 wt %) overlaps with the disclosed range (0.1 to 10 wt %). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Costa further discloses a photovoltaic module wherein the rear encapsulation layer comprises a layer element with additive, wherein the additive functions as pigment (see above).  However, Costa does not explicitly disclose the additive or pigment is white inorganic pigment.
Kotaoka et al. (US 2011/0005592 A1) is directed to a photovoltaic module wherein white inorganic pigment such as titanium oxide is used as pigment in the sealing, resin or encapsulation layer ([0055-0057]) in order to improve the power generation capability of the solar cells by improving the efficiency of using light ([0057]).
Thus, one skilled in the solar or photovoltaic art would have expected the photovoltaic module that uses white inorganic pigment to have better efficiency when compared to PV module without white inorganic pigment.  It is noted that "expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof" (In re Gershon, 372 F.2d 535,538, 152 USPQ 602, 604 (CCPA 1967)) (MPEP §716.02 (c) (II)).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the white inorganic pigments of Kataoka in the photovoltaic module of Costa such that pigmentation of the rear encapsulation layer can be achieved, as desired by Costa (page 8, lines 16-17), and also to improve the power generation capability of the solar cells by improving the efficiency of using light ([0057] of Kataoka).
However, specific example of Costa upon which the claims are rejected does not disclose the use of 0.0001-10 wt% additive as required by the instant claim.  
Further examples of Costa are silent as to white pigment and additive within the claimed ranges.  For examples, the example on page 8, line 31 to page 9, line 4, discloses that the optional filler comprises titanium oxide, which reads on instant claimed white pigment.  However, the disclosed range is 5-70 wt% (page 9, line 4) for the pigment or optional filler is outside the claimed range of less than 2 wt%.  
Instant application discloses that the polymer composition of the invention with the given low amount of the pigment provides surprisingly good protection against UV radiation ([0024] of instant PGPUB).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721